By the Court.
The master has found that the memorandum was not delivered as a binding agreement under the statute. The payment of the purchase money did not take the agreement out of the statute, especially as the master finds that it was not paid under or by virtue of that agreement. The court have therefore no jurisdiction of the bill in its present form. And we are of opinion that, after the reference of the case to a master, and the return of his report, fully stating the facts, it is now too late to permit the plaintiff, by amendment, to avail himself of a distinct head of equity jurisdiction, which had not been conferred on the court when the suit was brought.
Bill dismissed, without prejudice to a suit under St. 1855, c. 194.